Exhibit 13 PORTIONS OF ANNUAL REPORT TO STOCKHOLDERS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our results of operations depend primarily on our net interest income.Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and other interest-earning assets (primarily cash equivalents), and the interest paid on our interest-bearing liabilities, consisting primarily of savings accounts, NOW accounts, money market accounts, time deposits and borrowings.Our results of operations also are affected by our provision for loan losses, non-interest income and non-interest expense. Non-interest income consists primarily of fees and services charges from deposit products, income from our financial services subsidiary and miscellaneous other income.Non-interest expense consists primarily of salaries and employee benefits, occupancy expense, equipment expense, data processing costs, electronic banking, mortgage fees and taxes, advertising, directors’ fees, and other administrative expenses. Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, government policies and actions of regulatory authorities. Our financial performance in 2007 resulted primarily from the compression of our net interest margin due to a relatively flat or inverted yield curve for most of the year, and the higher level of non-interest expenses reflecting the January 2007 opening of the Irondequoit Branch and additional non-interest expenses associated with the minority stock offering and ongoing expenses as a public company.Increased non-interest income relating to fees from our overdraft privilege program, and gain on sale of Freddie Mac (“FHLMC”) stock was offset by decreased revenue from our financial services subsidiary.We were successful in increasing our one- to four-family mortgage and home equity loan portfolios, funded with deposit growth, in accordance with our strategic plan.We expect that the additional capital acquired from our minority stock offering will provide us an opportunity to grow the balance sheet to improve future financial performance. Critical Accounting Policy Critical accounting policies are defined as those that involve significant judgments and uncertainties, and could potentially result in materially different results under different assumptions and conditions. We believe that the most critical accounting policy upon which our financial condition and results of operation depend, and which involve the most complex subjective decisions or assessments, is our policy with respect to our allowance for loan losses. Allowance for Loan Losses.The allowance for loan losses is the amount estimated by management as necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date.The amount of the allowance is based on significant estimates, and the ultimate losses may vary from such estimates as more information becomes available or conditions change.The methodology for determining the allowance for loan losses is considered a critical accounting policy by management due to the high degree of judgment involved, the subjectivity of the assumptions used and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. 1 As a substantial percentage of our loan portfolio is collateralized by real estate, appraisals of the underlying value of property securing loans are critical in determining the amount of the allowance required for specific loans.Assumptions are instrumental in determining the value of properties.Overly optimistic assumptions or negative changes to assumptions could significantly affect the valuation of a property securing a loan and the related allowance determined.Management carefully reviews the assumptions supporting such appraisals to determine that the resulting values reasonably reflect amounts realizable on the related loans. Management performs a quarterly evaluation of the adequacy of the allowance for loan losses.We consider a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic concentrations, the adequacy of the underlying collateral, the financial strength of the borrower, results of internal loan reviews and other relevant factors.This evaluation is inherently subjective as it requires material estimates by management that may be susceptible to significant change based on changes in economic and real estate market conditions. The allowance consists of specific, general and unallocated components.The specific component relates to loans that are classified as doubtful, substandard or special mention.For such loans that are also classified as impaired, an allowance is generally established when the collateral value of the impaired loan is lower than the carrying value of that loan.The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio Actual loan losses may be significantly more than the allowances we have established which could have a material negative effect on our financial results. Our business has traditionally focused on originating one-to-four-family residential real estate mortgage loans and home equity lines of credit for retention in our portfolio, and offering retail deposit accounts insured by the Federal Deposit Insurance Corporation in our primary market area consisting of Monroe County and the surrounding upstate New York counties of Livingston, Ontario, Orleans and Wayne.During the last several years, the operating environment for financial institutions, and particularly those that focus on originating longer-term mortgage loans, has been challenging. With a relatively flat or inverted yield curve for most of 2007, the interest rate environment has caused compression of our net interest margin.Specifically, our average interest rate spread decreased to 1.81% for the year ended December 31, 2007 from 2.21% for the year ended December 31, 2006, and our average net interest margin decreased to 2.25% for the year ended December 31, 2007 from 2.57% for the year ended December 31, 2006.For the quarter ended
